In a motion for rehearing filed by the state our attention is called to some informality in preserving exception to refusal of the special charge adverted to in our former opinion, and also suggesting that the bill of exception *Page 443 
complaining of the admission of testimony was not filed within the time specified in the court's order. This court has operated under a rule which favors a liberal consideration of the record in order to reach a decision upon the merits in a case in which the death penalty has been assessed, and especially is this true when from the entire record matters are revealed which in all likelihood worked to the injury of accused. Collins v. State, 95 Tex.Crim. Rep.,254 S.W. 805.
Believing our original opinion to be a correct disposition of the case upon the question therein discussed, the motion for rehearing is overruled.
Overruled.